                  Case 19-11743-KG            Doc 171         Filed 09/06/19      Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                          )
 In re:                                                   )      Chapter 11
                                                          )
 Perkins & Marie Callender’s, LLC, et al.,1               )      Case No. 19-11743 (KG)
                                                          )
                           Debtors.                       )      Jointly Administered
                                                          )

                 SUPPLEMENTAL DECLARATION OF JEFFREY D. WARNE IN
                SUPPORT OF THE DEBTORS’ APPLICATION FOR ENTRY OF AN
               ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
                 AKIN GUMP STRAUSS HAUER & FELD LLP AS COUNSEL TO
                  THE DEBTORS, NUNC PRO TUNC TO THE PETITION DATE

          I, Jeffrey D. Warne, President and Chief Executive Officer of Perkins & Marie Callender’s,

LLC (“P&MC”), Perkins & Marie Callender’s Holding, LLC (“P&MC Holding”), and PMCI

Promotions LLC, and President of the other debtors (collectively, the “Debtors”), being duly

sworn, state the following under penalty of perjury:

          1.      In my capacity as President and Chief Executive Officer, I am familiar with the

Debtors’ day-to-day operations, business, financial affairs, and books and records.

          2.      I submit this supplemental declaration (the “Declaration”) in further support of the

Debtors’ Application for Entry of an Order Authorizing the Retention and Employment of Akin

Gump Strauss Hauer & Feld LLP as Counsel to the Debtors, Nunc Pro Tunc to the Petition Date

[Docket No. 124] (the “Application”)2. Except as otherwise noted, all facts in this Declaration are

based on my personal knowledge of the matters set forth herein, information gathered from my



          1
           The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
Perkins & Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie
Shops, LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions, LLC (7308); MCID, Inc. (2015); Wilshire
Beverage, Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp.
(2225). The mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.
         2
           Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Application.
               Case 19-11743-KG        Doc 171      Filed 09/06/19    Page 2 of 3



review of relevant documents, and information supplied to me by other members of the Debtors’

management and the Debtors’ advisors.

       3.      On August 21, 2019, the Debtors filed the Application, together with, among other

things, the Declaration of Jeffrey D. Warne, dated August 21, 2019, attached to the Application as

Exhibit B (the “Warne Declaration”).

       4.      I submit this supplemental declaration to provide further detail regarding the

Debtors’ selection of counsel.

A.     The Debtors’ Selection of Counsel

       5.      As set forth in the Warne Declaration, the Debtors first retained Akin Gump in 2016

in connection with certain discrete corporate and transactional matters. In the course of its

representation of the Debtors, Akin Gump became familiar with the Debtors’ general business and

financial affairs. When the Debtors determined that it was necessary to retain counsel to assist in

potential restructuring efforts, including a possible chapter 11 filing, the Debtors’ management

team recommended to its board of directors that the Debtors retain Akin Gump as restructuring

counsel. Because of the Debtors’ comfort with Akin Gump and the reputation of Akin Gump in the

restructuring community, as well as its significant experience in complex chapter 11 cases, the

Debtors’ management team and board of directors concluded that the best path forward was to

retain Akin Gump to serve as the Debtors’ restructuring counsel. Upon information and belief, no

other firms were interviewed.
               Case 19-11743-KG         Doc 171     Filed 09/06/19     Page 3 of 3



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

con-ect to the best of my knowledge and belief.


       Executed on September 6, 2019.
